MEMORANDUM **
John Karl Reiman appeals pro se the district court’s judgment dismissing with prejudice his action alleging various vague constitutional causes of action against, among others, the Justices of the Supreme Court, the members of the United States Senate, and the Central Intelligence Agency. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 820 (9th Cir.2002), we affirm.
The district court properly dismissed Reiman’s action because his complaint did not contain the “short and plain” statement of the claims for relief that is required by FRCP 8. See McHenry v. Renne, 84 F.3d 1172, 1177-78 (9th Cir.1996). The district court properly denied leave to amend because, given the nature of Reiman’s allegations, amendment would be futile. See Schmier, 279 F.3d at 824.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.